Order entered September 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00278-CV

                              JULIE E. SCHMADER, Appellant

                                                V.

    MATTHEW M. BUTSCHEK D/B/A ACCENT FINANCIAL SERVICES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-01100-2012

                                            ORDER
       We GRANT appellee’s September 15, 2015 unopposed motion for substitution of

counsel. We DIRECT the Clerk of this Court to substitute Charles Baruch as counsel for

appellee in the place of Millard O. Anderson, Jr.

       We GRANT appellee’s September 23, 2015 unopposed motion for an extension of time

to file a brief. Appellee shall file a brief by NOVEMBER 10, 2015.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE